ALLEN, J.
1. A lessee, living with wife and minor children, signed a lease which contained the following provision: “That all goods and chattels, or any property used or kept on said premises, shall be held for the rent or damages under this lease, whether exempt from execution or not, m'eaning and intending thereby to give the party of the first part a valid and first lien upon any and all goods and chat-ties, crops and other property belonging to said party of the second part.” Held, that such agreement to waive exemptions created for the benefit of the famiily is void as against public policy.
2. Such agreement does not create such a claim as is included in Section 11729, General Code.
3. An agreement made in a lease for the payment of rent charged upon personal property of the lessee, containing a provision waiving the benefit of exemption laws signed by the husband lessee but not joined in nor ratified by his wife, does not deprive the wife of her statutory right to claim exemptions. The exemption claim of the wife is superior to the claim of the lessor for rent.
Judgment reversed.
Marshall, C. J., Wanamaker, Robinson, Jones, Matthias and Day, JJ., concur.